—In a proceeding to stay arbitration of an uninsured motorist claim, the appeal is from a judgment of the Supreme Court, Queens County (Graci, J.), dated May 20, 1985, which granted the petition.
Judgment affirmed, with costs.
Appellant Thompson cannot complain that the petition was untimely when his attorney "engages in tactics calculated to hinder or prevent a contest by petitioner of the arbitrability issue” by burying the demand for arbitration, which was not *596the American Arbitration Association’s recognizablé form, in the middle of appellant’s hospital record and, apparently, not otherwise adverting to it (see, Matter of American Sec. Ins. Co. [Tabacchi], 95 AD2d 808). Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.